

 
 
AMENDED AND RESTATED SERVICES AND INDEMNITY AGREEMENT

 
This Amended and Restated Services and Indemnity Agreement, dated as of  May 30,
2013 (this “Agreement”), is among David V. DeAngelis, and Bernard J. Angelo,
each a natural person (collectively the “GSS Representatives”), Global
Securitization Services, LLC, a Delaware limited liability company (“Global”),
Prosper Funding LLC, a Delaware limited liability company (the “Company”) and
Prosper Marketplace, Inc., a Delaware corporation (“Parent” and together with
the Company, the “Prosper Entities”).
 
WHEREAS, it is necessary for the Company to have Independent Directors as
defined in the Second Amended and Restated Limited Liability Company Agreement
of Prosper Funding LLC, dated as of January 10, 2013 (the “Formation Document”);
 
WHEREAS, the GSS Representatives are employed by Global and Global has agreed to
have the GSS Representatives serve as Independent Directors of the Company;
 
WHEREAS, the Prosper Entities, Global, and the GSS Representatives entered into
that certain Services and Indemnity Agreement (the “Original Agreement”) dated
as of March 1, 2012 (the “Original Effective Date”); and
 
WHEREAS, the Prosper Entities, Global and the GSS Representatives now desire to
amend and restate the Original Agreement in its entirety as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
 
Section 1. Definitions.  Unless otherwise defined herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in the
Formation Document.
 
Section 2.  GSS Representative’s Service as Independent Directors.
 
(a) The GSS Representatives have agreed to serve as Independent Directors of the
Company.  The GSS Representatives’ services as Independent Directors of the
Company shall be subject to the terms of this Agreement.  Nothing contained
herein, however, shall be construed to require the GSS Representatives to serve
as Independent Directors of the Company for any definite term. The GSS
Representatives shall have the right to resign in accordance with the terms of
the Formation Document, or may be removed by the Parent, by written notice.  In
the event that any of the GSS Representatives resigns as Independent Directors
of the Company, Global, unless it determines in the exercise of its reasonable
discretion that it is not advisable to do so, shall provide another
representative of Global to serve as an Independent Director of the
Company.  The resignation or removal of a GSS Representative as an Independent
Director shall not operate to deprive Indemnitees (as such term is defined in
Section 3 (a)) of the benefits of this Agreement.
 
(b) In consideration of the GSS Representatives’ services as Independent
Directors, Company shall pay to Global a fee in the amount of $5,000 per year
(the “Fee”).  The Fee for the first year of this Agreement has already been
paid.  The Fee for subsequent years shall be due and payable by the Company to
Global no later than each respective anniversary date of the Original Effective
Date.  The Company acknowledges that the Fee shall be paid according to the
terms of this Agreement for so long as any GSS Representative serves as an
Independent Director of the Company.
 
(c) Invoices will be sent to Prosper Funding LLC, 101 Second Street, 15th Floor,
San Francisco, CA 94105, Attn: Secretary.
 
(d) The GSS Representatives and Global hereby agree to keep all information
regarding the Company and the transactions to which the Company is a party
confidential, except as may be required by law to be disclosed.  The GSS
Representatives and Global agree, if legally permitted, to promptly notify the
Company and Parent of such request so that Company or Parent may seek a
protective order or other appropriate remedy, at Company’s sole expense.
 
(e) The Company agrees to inform the GSS Representatives and Global, as
necessary, in a timely manner of any matters, changes or potential issues that
may be considered material to the Company’s business.
 
(f) For so long as this Agreement remains in effect, to the extent that the
Company or any of its affiliates maintains a directors and officers insurance
policy which covers any director of the Company, the GSS Representatives shall
be covered on no less favorable terms than that provided to other directors.
 
Section 3.  Indemnification by Parent.
 
(a) In consideration of the GSS Representatives’ agreement to serve as
Independent Directors of the Company, recognizing that the Parent of the Company
has agreed in the Formation Document that as long as any Security is outstanding
will cause the Company to have at least two Independent Directors and therefore
benefits from such service, and subject to Sections 3(b), 4 and 6, the Parent
hereby agrees to indemnify and hold the GSS Representatives and Global
(collectively, the “Indemnitees”) harmless from and against any and all claims,
liabilities, losses, damages, judgments, settlements, costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees and
disbursements) (individually, a “Loss” and collectively, “Losses”) that
Indemnitees may sustain or incur as a result of (i) the GSS Representatives’
service as Independent Directors of the Company or (ii) any act or omission that
the GSS Representatives are alleged to have taken or omitted to take as
Independent Directors of the Company, in either case irrespective of the time
when the claim giving rise to such Loss or Losses is asserted or when the amount
of such Loss or Losses is established, excluding however any Losses resulting
from the gross negligence or willful misconduct of any Indemnitee.
 
b) Upon Indemnitees’ written verification to the reasonable satisfaction of
Parent of the amount and cause of any Loss or Losses incurred by Indemnitees,
Parent shall pay each such Loss covered by this Section directly as and when due
to the Indemnitee entitled thereto.
 
Section 4.  Duty to Defend; Advance of Expenses.  If any judicial or
administrative proceeding, or threatened proceeding, including any government
investigation, whether civil, criminal or otherwise (individually, an “Action”
and collectively, “Actions”), is asserted, commenced or brought against
Indemnitees for which Indemnitees may be indemnified by Parent pursuant to
Section 3(a), Parent shall retain and direct counsel to defend such Action, and
shall permit Indemnitees to monitor the defense thereof.  Indemnitees shall have
the right to approve such counsel, such approval not to be unreasonably
withheld.  Indemnitees shall cooperate fully with Parent and with such counsel
in such defense.  Parent shall assume responsibility for the payment of all
reasonable fees and disbursements of such counsel.
 
Section 5.  Reimbursement by Indemnitees.  Global hereby agrees that if a Court
of competent jurisdiction, through a final order, verdict or appellate decision,
determines that an Indemnitee hereunder is not entitled to indemnification under
Section 3(a) and Parent shall have paid any amounts to or on behalf of such
Indemnitees, then promptly after the last of such determinations shall have been
made, Global shall repay all amounts paid by Parent to or on behalf of such
Indemnitee in connection with those matters as to which it has been determined
that such Indemnitee is not entitled to indemnification.
 
Section 6.  Notice of Claims.  If any Indemnitee receives complaints, claims or
other notices of any Actions, Losses or other liabilities that may give rise to
indemnification under Section 3, such Indemnitee shall promptly notify Parent of
each such complaint, claim or other notice.  The failure to so notify Parent
shall not relieve Parent from any liability under this Agreement provided,
however, Parent’s indemnity obligation is not materially increased as a result
of such failure to provide notice.
 
Section 7.  No Lawsuits.  Parent agrees that it will not assert, commence or
bring any Action against Indemnitees, or prosecute any lawsuit in state or
federal court against Indemnitees on account of GSS Representatives’ service as
IndependentDirectors of the Company, or of any act or omission by Indemnitees
covered by Parent’s agreement to indemnify under Section 3, except to the extent
of any gross negligence or willful misconduct on the part of such Indemnitee.
 
Section 8.  Notices.  Any notice or other communication under this Agreement
shall be in writing and deemed given upon receipt by a party at its address set
forth on the signature page hereof or at such other address as such party shall
hereafter furnish in writing.
 
Section 9.  Counterparts; Modification; Headings.
 
(a) This Agreement may be executed in any number of counterparts, each of which
shall constitute one and the same instrument, and any party may execute this
Agreement by signing any such counterpart.
 
(b) This Agreement may be executed by facsimile transmission and electronic
mail, and such facsimile and electronic mail signatures shall be binding, of
full force and effect and treated as original signatures.
 
(c) No modification of this Agreement shall be binding unless executed in
writing by the parties hereto or their respective successors and permitted
assigns.
 
(d) Section headings are not part of this Agreement, they are solely for
convenience of reference and shall not affect the meaning or interpretation of
any provisions of this Agreement.
 
Section 10.  Successors and Assigns; Sole Benefit.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.  Nothing
expressed or referred to herein is intended or shall be construed to give any
person other than the parties hereto and their respective heirs, executors,
administrators, successors and assigns any legal or equitable rights, remedies
or claims under or with respect to any provisions of this Agreement.  No party
hereto may assign its obligations under this Agreement without the prior consent
of the other parties hereto.
 
Section 11.  Agreement Not Exclusive.  The right to indemnification provided to
Indemnitees under this Agreement shall be independent of, and neither subject to
nor in derogation of, any other rights to indemnification or exculpation to
which the GSS Representatives may be entitled, including, without limitation,
any such rights that may be asserted under any other agreement, applicable
corporate law, the Formation Document or any other contract or insurance.
 
Section 12. No Petition. The GSS Representatives and Global hereby covenant and
agree that they will not institute against, or join any other person instituting
against, the Company any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other similar proceedings under the laws of any
jurisdiction; provided that the foregoing shall not be construed to limit the
right of the Independent Directors, in the exercise of their fiduciary duty, to
approve any Material Action to be taken by the Company.
 
Section 13.  Costs of Enforcement.  Parent shall pay all reasonable costs and
expenses incurred by Indemnitees in the enforcement of their rights under this
Agreement, including, without limitation, all court costs and reasonable
attorney’s fees except to the extent such costs and expenses resulted from any
gross negligence or willful misconduct on the part of such Indemnitees.
 
Section 14.  Severability.  If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.
 
Section 15.  No Violation of Law.  Parent shall be relieved of any obligation to
make payment of an amount to an Indemnitee pursuant to the terms of this
Agreement if payment of such amount would constitute a violation by Parent of
applicable law or regulation, but only so long as, and only to the extent that,
such payment constitutes such a violation.
 
Section 16.  Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
reference to applicable principles of conflict of laws.  All disputes hereunder
shall be submitted to binding arbitration before the American Arbitration
Association in New York, New York.
 










SIGNATURE PAGE TO FOLLOW

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each GSS Representative has hereunto set his hand, and each
of the other parties hereto has caused this Agreement to be executed by its duly
authorized officers, as of the day and year first above written.






 
    /s/  David V. DeAngelis_____________

 
  David V. DeAngelis

 
Address:
  c/o Global Securitization Services, LLC

 
  68 South Service Road, Suite 120

 
   Melville, NY 11747

 

 
     /s/  Bernard J. Angelo   _____________

 
  Bernard J. Angelo

 
Address:
  c/o Global Securitization Services, LLC

 
  68 South Service Road, Suite 120

 
   Melville, NY 11747
 
 

 
  GLOBAL SECURITIZATION SERVICES, LLC

 
 
By:
    /s/  John L. Fridlington _____________

 
Name:
  John L. Fridlington

 
Title:
  Vice President

 
Address:
 68 South Service Road, Suite 120

 
     Melville, NY 11747

 
 
  Prosper Funding LLC

 
 
By:
    /s/  Stephan Vermut _______________

 
Name:
  Stephan Vermut

 
Title:
  President and Director

 
Address:
 101 Second Street, 15th Floor

 
    San Francisco, CA 94105



 
 
  Prosper Marketplace, Inc.

 
 
By:
   /s/  Stephan Vermut_________________

 
Name:
  Stephan Vermut

 
Title:
  Chief Executive Officer

 
Address:
 101 Second Street, 15th Floor

 
    San Francisco, CA 94105




